                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                      Civil Action No.18-1551 (ESH)
    UNITED STATES DEPARTMENT OF
    THE ARMY, et al. 1,

                 Defendants.


                               DEFENDANTS’ STATUS REPORT

        In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report. The Court’s order requires

Defendants to provide bi-weekly status reports “with any updates regarding [1] the Army’s

policy with respect to administrative separation procedures applicable to DEP and DTP

members, as well as [2] any intention to discharge any DEP or DTP members in accordance with

this policy.” Order (ECF No. 23) at 2.

        1. The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard to

MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

        2. As of the date of this report, the Army has not initiated any administrative separations

pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1).


1
  The Defendants in this case are the United States Department of the Army and Mark Esper, in
his official capacity as Secretary, U.S. Department of the Army. Mark Esper is no longer
Secretary of the Army. Pursuant to Federal Rule of Civil Procedure 25(d), Ryan D. McCarthy,
the current Acting Secretary of the Army, is automatically substituted as the Defendant in this
action for former Secretary of the Army Dr. Mark T. Esper.
Dated: September 3, 2019         Respectfully submitted,

                                 JESSIE K. LIU
                                 D.C. Bar # 472845
                                 United States Attorney

                                 DANIEL F. VAN HORN
                                 D.C. Bar # 924092
                                 Chief, Civil Division

                           By:   /s/Jeremy A. Haugh
                                 JEREMY A. HAUGH
                                 Special Assistant United States Attorney
                                 555 4th Street, N.W.
                                 Washington, D.C. 20530
                                 (202) 252-2574
                                 jeremy.Haugh@usdoj.gov

                                 Attorneys for Defendants




                                    2
